Citation Nr: 0117581	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  94-41 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an ulcer disorder 
secondary to iridocyclitis of the left eye with cataract, no 
light perception and associated headaches.

2.  Entitlement to a separate compensable evaluation for 
headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active duty from October 1968 to February 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1993 rating decision of the 
St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA) which, in pertinent part, 
denied service connection for an ulcer disorder and for 
headaches secondary to the veteran's service-connected 
iridocyclitis of the left eye with cataract and no light 
perception.  

This case was twice before the Board, and in February 1997 
and July 1999, respectively, it was remanded for further 
development.  Such development having not been completed, the 
case is again remanded to the agency of original jurisdiction 
for the proper development.  The introductory and remand 
information provided for in the Board's July 1999 remand are 
incorporated herein by reference. 


REMAND

In summary, in its February 1997 remand, the Board asked that 
the RO obtain VA treatment records, and that the RO contact 
Dr. Paul Phillips and Dr. Jeffrey Hansen and invite them to 
express etiological opinions as to the veteran's claimed 
ulcer disorder.  In its July 1999 remand, the Board noted 
that there was no indication in the record that the RO ever 
contacted either Dr. Phillips or Dr. Hansen in regards to the 
etiological opinions requested pursuant to the February 1997 
remand.  So, the Board in 1999 again requested that the RO 
take the appropriate steps necessary to contact Dr. Paul 
Phillips and Dr. Jeffrey Hansen and invite them, given the 
reference by the veteran to their holding views supportive of 
his claim, to express an opinion, in writing, as to the 
etiology and approximate date of onset of the veteran's ulcer 
disorder to include whether such disorder was etiologically 
or causally related to or was aggravated by the veteran's 
service-connected iridocyclitis of the left eye with 
cataract, no light perception and associated headaches.  See 
Allen v. Brown, 7 Vet. App. 439 (1999).  An opinion was 
specifically requested as to the relationship, if any, 
between the medications the veteran received for his service-
connected eye disorder and any diagnosed ulcer disorder.  

While the RO undertook some of the development requested by 
the Board, full compliance was not met.  Rather, in December 
1999, the veteran informed the RO that all of his treatment 
had been with VA, and that there were no outstanding private 
medical records to be obtained.  VA outpatient treatment 
records, dated from November 1994 to June 2000, were 
requested and obtained by the RO.  The RO wrote a letter to 
Dr. Paul Phillips, and asked for information concerning the 
veteran's treatment.  The RO did not ask him for a medical 
opinion as was requested by the Board.  In July 2000, Dr. 
Phillips responded in writing to the effect that he had 
treated the veteran for severely elevated intraocular 
pressure when the veteran was hospitalized at VA.  Dr. 
Phillips stated that, unfortunately, he did not have the 
veteran's medical records for review, but that, with the 
veteran's permission, he would be happy to discuss any 
questions regarding the nature of his treatment.  Dr. 
Phillips also stated that he would be happy to review the 
veteran's medical records, and he referenced where and how he 
could be reached.  

In a February 2001 Supplemental Statement of the Case, the RO 
acknowledged that Dr. Phillips had not reviewed the veteran's 
record.  The lack of development here is that the RO made no 
further attempt to provide Dr. Phillips with the veteran's 
information; to ask Dr. Phillips for the medical opinion 
requested by the Board in February 1999; to contact Dr. 
Hansen; or to seek medical opinions on the etiology and 
possible causal relationship between the veteran's ulcer 
disorder and his service-connected eye disorder, and 
associated headaches be obtained.  

In its July 1999 remand, and likewise here, the RO was 
advised that the Board is obligated by law to ensure that the 
RO complies with its directives, as well as those of the 
United States Court of Appeals for Veterans Claims (Court).  
The Court has stated that compliance by the Board or the RO 
is neither optional nor discretionary.  Where the remand 
orders of the Board or the Court are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
In order to ensure compliance with its earlier remands, the 
Board again requests that the RO obtain the indicated medical 
opinions, and complete all indicated development.  

Directly applicable to the veteran's case, is that since the 
last remand in July 1999, there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  In its two other remands, the Board 
specifically noted that further medical opinion was warranted 
in this case.  As indicated in the July 1999 remand, the 
reason for specific development from the veteran's physicians 
is because the veteran has said that his treating physicians, 
Drs. Phillips and Hansen, told him that the medication he was 
taking for his service-connected left eye disorder caused his 
ulcer disorder.  Therefore, essentially the same requests 
made by the Board in July 1999 and February 1997 are made 
again in this remand.  

Indeed, in argument rendered in May 2001, the veteran's 
representative pointed out that the agency of original 
jurisdiction had not complied with the Board's requests.  The 
representative asked that the veteran's records be made 
available to Dr. Phillips for review and an opinion sought, 
or that a VA physician review the entire record and offer an 
opinion.  The representative also requested a medical opinion 
regarding a separate evaluation for headaches.  The 
representative's requests mirror the Board's concerns.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  Again, the RO should take appropriate 
steps necessary to contact Dr. Paul 
Phillips and Dr. Jeffrey Hansen and invite 
them, given the reference by the veteran 
to their holding views supportive of his 
claim, to express an opinion, in writing, 
as to the etiology and approximate date of 
onset of the veteran's ulcer disorder to 
include whether such disorder is 
etiologically or causally related to or 
was aggravated by the veteran's service- 
connected iridocyclitis of the left eye 
with cataract, no light perception and 
associated headaches.  See Allen v. Brown, 
7 Vet. App. 439 (1995).  

In this regard, the veteran's medical 
records should be made available to each 
physician for review in conjunction with 
solicitation of their opinions.  An 
opinion is specifically requested as to 
the relationship, if any, between the 
medications the veteran received for his 
service-connected eye disorder and any 
diagnosed ulcer disorder.  If these 
matters cannot be medically determined 
without resort to mere conjecture this 
should be commented upon.  The physicians 
should be requested to provide supportive 
reasoning for any opinion expressed.  All 
necessary authorizations must be obtained 
by the RO, and the veteran notified of the 
need to provide such authorizations.  

3.  Additionally, the veteran should be 
afforded a VA ophthalmology examination 
to determine whether there is proximal 
relationship between the veteran's ulcer 
disorder and his service-connected left 
eye disability.  An opinion is 
specifically requested as to the 
relationship, if any, between the 
medications the veteran received for his 
service-connected eye disorder and any 
diagnosed ulcer disorder.  Secondly, the 
examiner is asked to opine on whether and 
to what extent the veteran's headaches 
are associated with his service-connected 
left eye disability, and whether it is as 
least as least likely as not that the 
veteran's headaches can be separated as 
being a disability distinct from the eye 
disability.  The claims folder should be 
made available to the examiner for review 
before the examination.  

3.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

4.  Again, the RO and the veteran are 
advised that the Board is obligated by 
law to ensure that the RO complies with 
its directives, as well as those of the 
Court.  Stegall v. West, supra.  


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant, who is the veteran in this case, has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





